Citation Nr: 0937764	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to September 
2007, with over two years of additional prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The Board observes that November 2007 rating decision granted 
service connection for migraine headaches and assigned an 
initial rating of 10 percent, effective September 30, 2007.  
In a May 2008 rating decision, an initial 30 percent rating 
was assigned, effective September 30, 2007.  On a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, 
the Board has characterized the issue as shown on the first 
page of this decision.

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in July 2009; a transcript of that hearing is 
associated with the claims file.  

The Board notes that, in conjunction with the Veteran's July 
2009 hearing, he submitted additional evidence consisting of 
a calendar detailing his migraines and July 2009 statements 
from Dr. Aldrich and Dr. Giove.  In a written statement 
received in connection with such documents, the Veteran 
waived agency of original jurisdiction consideration of the 
evidence.  See 38 C.F.R. § 20.1304 (2008).  Therefore, the 
Board may properly consider the additionally received 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's migraine headaches are currently evaluated as 
30 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  At his July 2009 Board hearing and in 
documents of record, the Veteran contends that he experiences 
debilitating migraines at least once a week that prohibit him 
from working.  As such, he argues that his migraine headaches 
result in very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability and, 
therefore, warrant a 50 percent evaluation.  

The Board finds that a remand is necessary in order to afford 
the Veteran a contemporaneous examination.  Specifically, at 
his July 2009 Board hearing, he contended that his migraine 
headaches have increased in severity since his last VA 
examination in February 2008.  In this regard, the Veteran 
indicated that he is experiencing headaches more frequently 
and with greater intensity.  Additionally, he has reported 
increased difficulty in adapting economically with his 
headaches.  In support of such contentions, the Veteran 
submitted statements from his treating physicians, who 
indicate that the Veteran experiences moderate to severe 
headaches weekly, which result in at least one debilitating 
migrainous headache weekly.  Moreover, at his July 2009 Board 
hearing, the Veteran alleged that the February 2008 VA 
examiner incorrectly noted that his headaches do not affect 
his activities of daily living.  Therefore, a remand is 
necessary in order to schedule the Veteran for a VA 
examination in order to assess the current nature and 
severity of such service-connected disability.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, the Board finds that a remand is necessary in 
order to obtain outstanding treatment records.  In this 
regard, the Board notes that the Veteran submitted statements 
in July 2009 from Dr. Aldrich and Dr. Giove.  In his 
statement, Dr. Aldrich indicated that he had been treating 
the Veteran since January 2008.  Additionally, Dr. Giove 
reported that he had been treating the Veteran for chronic, 
frequent headaches for the prior four years.  No records from 
either Dr. Aldrich or Dr. Giove are contained in the claims 
file.   Therefore, a remand is required in order to obtain 
any outstanding treatment records from Dr. Aldrich, Dr. 
Giove, and any other physician or facility which the Veteran 
identifies as providing treatment for his migraine headaches.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for any private treatment records 
he wishes VA to obtain, to specifically 
include those from Dr. Aldrich and Dr. 
Giove.  Thereafter, any treatment records 
from Dr. Aldrich and Dr. Giove, as well as 
any other identified treatment provider, 
should be obtained and associated with the 
claims file.  

2.  After completing the above, the 
Veteran should be afforded a VA 
neurological examination to determine the 
current nature and severity of his 
migraine headaches.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected 
migraine headaches.  The examiner should 
specify whether the Veteran's migraine 
headaches result in very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  In this regard, the 
examiner should take into account all 
medical records contained in the claims 
file as well as the lay statements 
proffered by the Veteran, his wife, and 
his friend.   

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraph, the Veteran's initial rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that 






	(CONTINUED ON NEXT PAGE)


are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




